Name: Council Directive 71/144/EEC of 22 March 1971 extending the time limit laid down in Article 10 of the Council Directive of 27 June 1967 on the approximation of laws, regulations and administrative provisions relating to the classification, packing and labelling of dangerous substances
 Type: Directive
 Subject Matter: deterioration of the environment;  marketing;  European Union law
 Date Published: 1971-03-29

 Avis juridique important|31971L0144Council Directive 71/144/EEC of 22 March 1971 extending the time limit laid down in Article 10 of the Council Directive of 27 June 1967 on the approximation of laws, regulations and administrative provisions relating to the classification, packing and labelling of dangerous substances Official Journal L 074 , 29/03/1971 P. 0015 - 0015 Finnish special edition: Chapter 15 Volume 1 P. 0144 Danish special edition: Series I Chapter 1971(I) P. 0162 Swedish special edition: Chapter 15 Volume 1 P. 0144 English special edition: Series I Chapter 1971(I) P. 0180 Greek special edition: Chapter 13 Volume 1 P. 0126 Spanish special edition: Chapter 13 Volume 2 P. 0003 Portuguese special edition Chapter 13 Volume 2 P. 0003 COUNCIL DIRECTIVE of 22 March 1971 extending the time limit laid down in Article 10 of the Council Directive of 27 June 1967 on the approximation of laws, regulations and administrative provisions relating to the classification, packing and labelling of dangerous substances (71/144/EEC) THE COUNCIL OF THE EUROPEAN ECONOMIC COMMUNITY, Having regard to the Treaty establishing the European Economic Community, and in particular Article 100 thereof; Having regard to the proposal from the Commission; Whereas the Council Directive of 27 June 1967 (1) on the approximation of laws, regulations and administrative provisions relating to the classification, packaging and labelling of dangerous substances, as last amended by the Council Directive of 6 March 1970, (2) lays down that Member States should adopt the measures needed in order to comply with this Directive and apply them by 1 January 1971 at the latest; Whereas this time limit has proved to be insufficient ; whereas it is therefore advisable to extend it; HAS ADOPTED THIS DIRECTIVE: Article 1 The time limit laid down in the first paragraph of Article 10 of the Council Directive of 27 June 1967 shall be extended to 1 January 1972. Article 2 This Directive is addressed to the Member States. Done at Brussels, 22 March 1971. For the Council The President M. COINTAT (1)OJ No 196, 16.8.1967, p. 1. (2)OJ No L 59, 14.3.1970, p. 33.